Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim 3 has been cancelled; Claims 1 and 8 have been amended; claim 9 is added as new claim; Claims 1-2 and 4-9 remain for examination, wherein claim 1 is an independent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 4-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuno et al (US-PG-pub 2014/0008232 A1, corresponding to JP 2012197498 A, listed in IDS filed on 7/22/2019, thereafter PG’232) alone or further in view of Kuibira et al (US-PG-pub 2006/0102613, thereafter PG’613).
PG’232 alone or further in view of PG’613 is applied to the instant claims 1-2 and 4-8 for the same reason as stated in the previous office action dated 5/3/2021.



    PNG
    media_image1.png
    283
    582
    media_image1.png
    Greyscale

Regarding claim 9, as shown in the figure above, the “21” in the figure above is recognized as the portion adjacent to other than the mirror-finished portion (par.[0053] of PG’232). 

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over PG’232 alone or further in view of PG’613, and further in  view of Gu et al (US-PG-pub 2016/0181688 A1, thereafter PG’688).
PG’232 alone or in view of PG’613, and further in  view of PG’688 is applied to the instant claim 2 for the same reason as stated in the previous office action dated 5/3/2021.
Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-2 and 4-9 have been considered but they are not persuasive in view of the new ground rejection above. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position is stated as above.
The summary of the Applicant’s arguments is listed as following:
1, PG’232 states the electrodeposited layer only on the exposed portion that is formed on a portion of the metal substrate (par.[0031] and [0035] of PG’232) and does not specify the amended feature that “a transparent coating layer that continuously covers the mirror-finished portion and a portion adjacent to the mirror-finished portion” as claimed in the instant claim 1. 
2, PG’613 and PG’686 do not remedy the deficiencies of the PG’232.
3, PG’232 does not appear to disclose anything about the electrodeposited layer “22”, which does not cover the entirety of the insulating layer “21” as claimed in the instant claim 6.
In response
Regarding the arguments 1-2, PG’232 clearly indicates that: “A method for manufacturing a metal member according to the present invention can be used to selectively apply a coating to a desired surface region of a metal substrate to easily form a covering layer including surface regions having visually or tactually different textures without using a mask.” (par.[0035] of PG’232). As pointed out in the rejection above. PG’232 clearly discloses that coating layer covers the mirror-finished portion and 
Regarding argument 3, Fig.1 has clearly indicates the electrodeposited layer “22” can be easily and selectively formed on the portion of the metal substrate 10 without using a mask (par.[0053] of PG’232). Since PG’232 specify selectively apply a coating to a desired surface region of a metal substrate to easily form a covering layer including surface regions having visually or tactually different textures without using a mask. (par.[0035] of PG’232). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the covering area including the entirety of the insulating layer as claimed in the instant claim 6 since PG’232 teaches the same utility throughout whole disclosing range.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.